DETAILED ACTION
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 , 5, and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, the limitation of “the cable connecting part of the pair of the first terminal members of another terminal component” lacks antecedent basis and is confusing.  
Regarding claim 13, the limitation that “the cable connecting part of the pair of the first terminal members of each of the terminal components extends in a fourth direction” is ambiguous because “terminal components” is plural and only one terminal component is claimed.  It is ambiguous whether the claim requires one terminal component or plural terminal components. 
Regarding claim 14, the limitation of “a fourth direction” is ambiguous because a fourth direction has already been recited in claim 13.
Correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Glick et al. US 10396482 (“Glick”)in view of Li et al. US 10374334 (“Li”).
Regarding claim 13, Glick discloses an electrical connector, comprising:
a terminal component for being used in a housing (col. 6, line 10), comprising a pair of first terminal members (one first terminal being the upper side of contact 12, labeled T1A below, the other first terminal being the lower side of contact 12, labeled T1B below) and 
a pair of second terminal members (the first being upper sider of spring 14, labeled T2A below, the second being the lower side of spring 14, labeled  T2B below), the pair of first terminal members being disposed between the pair of second terminal members, 
each of the first terminal members comprising a plurality of first elastic contacting parts 22, a first fixing part (labeled FFP below) and a cable connecting part (labeled CCP below), 
each of the second terminal members comprising a plurality of second elastic contacting parts 38 and a second fixing part (32, 34), the plurality of second elastic contacting parts correspondingly abutting the plurality of first elastic contacting parts; and
	a fixing component 36 fixing the pair of the first terminal members and the pair of the second terminal members, the first fixing part being connected with the second fixing part through the fixing component.
The cable connecting part is flat-shaped.
The elastic contacting parts extend in a first direction (upward in annotated figure 2 below) and the cable connecting part extends is “fourth” direction (downward in annotated figure 2 below) and the fourth direction is opposite to the first direction.
	Glick discloses that cable is directly connected to the cable connecting parts (col. 2, line 45).  Glick does not specifically disclose that a cable is connected to each of the cable connecting parts.  Li discloses two cables 20 attached to the cable connecting part of terminal 100, which is analogous to the Glick terminal assembly 10.  It would have been obvious to connect a cable to each of the cable connecting parts of Glick, as suggested in Li.  The reason for doing so would have been to allow the terminal component to be used as a node in a parallel circuit as was known in the art.   The choice of whether two cables are connected to one cable connecting part or one cable connected to the first connecting part and another cable connected to the second connecting part would have been a matter of obvious engineering design choice.  "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103.” KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007). 
	Glick does not disclose an insulating body comprising a mating slot.  Li discloses an insulating body 300 comprising a mating slot 310.  It would have been obvious to house the Glick terminal in a housing such as taught in Li (see Glick col. 6, line 10).  The reason for doing so would have been to prevent accidental shorting as was known in the art.  As taught in Li, the mating slot extends along a first direction which is the same direction as the extending direction of the elastic contacting parts.


    PNG
    media_image1.png
    1595
    1233
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1513
    1169
    media_image2.png
    Greyscale

	Regarding claim 14, as taught in Li, the insulating body comprises a rear end opening that faces outward in the fourth direction (away from the extension direction of the mating slot), and the cables are connecting to the cable connecting part through the rear end opening.
Response to Arguments
	Regarding new claim 13, new claim 13 does not include all the limitations, including the limitations of intervening claims 2 and 5, of the previous claim 13, therefore the indication of allowable subject matter in claim 13 is moot.
Allowable Subject Matter
Claims 3 and 4 are allowable. Claim 1 and its dependent claims would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-20.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2832